Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/3/21 have been fully considered but they are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that the DIY reference does not disclose the claimed “book-clock system that keeps the front cover and the back cover of the book closed about the pages of the book”. This argument is not persuasive. Figure page 4 shows how the book is held closed by gravity. 
Figure page 2 shows how the book is held closed by friction. Applicant is narrowly construing the preamble statement to include features of the rest of the claim which are not reasonably supported by the preamble statement itself. Wherein specific limitations of the closure mechanism are recited they are treated appropriately. 
Applicant asserts that the DIY reference does not disclose the fastening element. This argument is not persuasive. The grounds of rejection state that the front cover is the fastening element having an opening near one end for passing the clock shaft through the fastening element prior to the clock shaft being passed through the hold in the front cover of the book so the end of the fastening element with the opening is positioned between the front cover of the book and the clock movement. The examiner understood this recitation to define a pseudo method of manufacture defining the resultant structure. an opening near one end for passing the clock shaft”. The phrase was understood to mean one end of a complete hole. Within this context the “prior to the clock shaft being passed through the hole in the front cover of the book” was understood to define the other side of the hole. This would thus define that the insertion occurs from the inside of the book outward. This feature was understood to preclude the opposite direction of insertion, the shaft would thus not be able to be inserted into the movement from the outside in. The recitation clearly defines insertion from the inside out. Applicant appears to be asserting that the fastening element and the front cover are necessarily completely discrete and different parts. There is no recitation in the claims that would reasonable support such a narrow construction. None the less the matter is entirely moot because the prior art does teach at least two discrete layers. As show on page 5 the book have an outside layer cover with a solid color. On page 6 there is a separate inner layer with a completely different design through which there is also a hole facilitating the insertion of the shaft prior to movement through the outside cover. 
Applicant asserts that DIY fails to teach prior to the clock shaft being pass through. This argument is not persuasive. Insertion occurs from the inside out. The inner portion must be passed through before the outer portion. 
Applicant asserts that there is no fastening element being position between the front cover and the clock movement. This argument is not persuasive. See figure

    PNG
    media_image1.png
    1038
    1157
    media_image1.png
    Greyscale


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wrapped around) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Although aspects of wrap around are visible in the figure provided above.


    PNG
    media_image1.png
    1038
    1157
    media_image1.png
    Greyscale


Applicant asserts that Nelson does not teach the limitation “meets the ferromagnetic part of the fastening element”. This argument is not persuasive. Nelson figure 1

    PNG
    media_image2.png
    686
    504
    media_image2.png
    Greyscale

When open the elements 12 are held apart. When closed they meet.

    PNG
    media_image3.png
    462
    322
    media_image3.png
    Greyscale


Applicant asserts that Nelson cannot teach a magnet that meets the ferromagnetic part of the fastening element. This argument is not persuasive. See DIY page 5:

    PNG
    media_image4.png
    1227
    910
    media_image4.png
    Greyscale

See Nelson figure 1

    PNG
    media_image5.png
    680
    607
    media_image5.png
    Greyscale

Nelson claim 1:

    PNG
    media_image6.png
    744
    922
    media_image6.png
    Greyscale


Applicant asserts that Nelson’s elements 12 cannot be aligned. This argument is not persuasive. See figure:

    PNG
    media_image3.png
    462
    322
    media_image3.png
    Greyscale

Applicant asserts that Nelson’s disclosure is for a different purpose. This argument is not persuasive. The purpose achieves the claimed limitations regardless of intent. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant asserts that the combination of DIY and Nelson would not yield the claimed invention. This argument is not persuasive. DIY is a hobby design and Nelson is a patent literature disclosure. Those skilled in the art of horology are of high skill and would not be limited by the considerations of a hobbyist. Those skilled in the art would have found it obvious to combine the references to achieve a unique and interesting design capable of achieving a balance between the clock book and an operational magnetic reference system taught by Nelson. Applicant’s piecemeal analysis of the references individually does not detract for the plain and ordinary combination set forth in the grounds of rejection. 



Generally speaking the examiner understands and appreciates applicant’s position with regard to the differences between the prior art and applicant’s disclosed invention. The examiner merely dissents that applicant’s argued claim scope is reflected in the specificity of the currently presented claim scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nelson (US 20170129270)
With regard to claim 8 Nelson discloses a fastener system for releasably securing a cover over a container opening, the fastener system comprising: 
a ferromagnetic element (12) disposed in the container opening (abstract, claim 1); and 
a magnet (12) positioned on the cover so the magnet meets the ferromagnetic element when the cover is closed over the container opening, whereby closing the cover over the container 
*There are two magnetic strips 12 having the same reference numeral on opposing sides of the binding – figure 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIY Book Clock in view of Nelson (US 20170129270).
With regard to claim 6 How to Make a DIY Book Clock discloses an apparatus to releasably secure a cover over an opening in a container used to display time (figure page 2), the apparatus comprising: 
a clock movement housed inside the container (figure page 6; step 3 page 5); 
a clock shaft operationally connected to the clock movement (figure page 6; step 3 page 5; clock movement figure page 4), the clock shaft protruding from the clock movement (figures page 4, 6, step 4 page 5), the clock shaft passing through the container to an outside part of the container used as a clock face (figures page 4, 6, step 4 page 5), the clock shaft supporting clock hands on the clock face (figure page 2; step 6 page 6), and the clock shaft moving the clock hands according to the clock movement (figure page 2; movement figure page 4); 
the container having an opening to provide access to the clock movement (step 4 page 6 figure page 6); 

a ferromagnetic element disposed in the access opening of the container; 
a magnet disposed on the cover so the magnet is aligned with the ferromagnetic element in the access opening of the container when the cover is placed over the access opening, whereby the alignment of the magnet and the ferromagnetic element creates a magnetic force that releasably secures the cover over the access opening of the container.
Nelson discloses a textbook with an internal book region (figures 1-2) further comprising:
a ferromagnetic element disposed in the access opening of the container (12 figure 1, claim 1, abstract); 
a magnet disposed on the cover so the magnet is aligned with the ferromagnetic element in the access opening of the container when the cover is placed over the access opening (12 figure 1, claim 1, abstract; there are two different magnets 12), whereby the alignment of the magnet and the ferromagnetic element creates a magnetic force that releasably secures the cover over the access opening of the container (abstract; figures 1-4; claim 1).
Nelson does not teach limitations pertaining to a clock:
An apparatus to releasably secure a cover over an opening in a container used to display time, the apparatus comprising: a clock movement housed inside the container; a clock shaft operationally connected to the clock movement, the clock shaft protruding from the clock movement, the clock shaft passing through the container to an outside part of the container used as a clock face, the clock shaft supporting clock hands on the clock face, and the clock shaft moving the clock hands according to the clock movement; the container having an opening to provide access to the clock movement.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to apply How to Make a DIY Book Clock’s method of making a book clock to a book having the modular textbook design with magnetic spine disclosed by Nelson. The reason for doing so would have 

With regard to claim 7 Nelson and How to Make a DIY Book Clock teach the system of Claim 6, wherein the fastening element comprises a flexible ferromagnetic strip (12 claim 1).

With regard to claim 1 DIY Book Clock discloses a book-clock system that keeps the front cover and the back cover of a book selectively closed about the pages of the book, the system comprising: 
a clock movement housed within a space hollowed through the pages of the book (step 4 page 6); 
a clock shaft connected to the clock movement for moving clock hands according to the clock movement (step 3), the clock shaft protruding from the clock movement for passing through a hole in the front cover of the book (step 3), and the clock shaft supporting the clock hands on the outside of the front cover of the book (step 6); and 
a fastening element (front cover figure page 5) having an opening near one end for passing the clock shaft through the fastening element prior to the clock shaft being passed through the hole in the front cover of the book so the end of the fastening element with the opening is positioned between the front cover of the book and the clock movement (steps 3, 4, 6; figures pages 5-6), the fastening element being positioned about the clock movement so at least a part of the fastening element is adjacent to a portion of the clock movement facing the back cover of the book (figures pages 5-6), 

    PNG
    media_image4.png
    1227
    910
    media_image4.png
    Greyscale

and at least the part of the fastening element adjacent to the portion of the clock movement facing the back cover of the book (figure page 6) 
The DIY manual does not disclose the claimed:
Back cover of the book being ferromagnetic; 
a magnet positioned on the back cover of the book so when the back cover is closed, the magnet meets the ferromagnetic part of the fastening element and a magnetic force is exerted between the magnet and the ferromagnetic part of the fastening element, whereby the magnetic force between the magnet and the ferromagnetic part of the fastening element holds the back cover of the book closed unless the back cover of the book is opened forcibly enough to overcome the magnetic force.
Nelson teaches 
Back cover of the book being ferromagnetic (12 figure 1; claim 1; abstract); 
a magnet (12) positioned on the back cover of the book so when the back cover is closed, the magnet meets the ferromagnetic part of the fastening element and a magnetic force is exerted between the magnet and the ferromagnetic part of the fastening element (abstract; figure 1; claim 1), whereby the magnetic force between the magnet and the ferromagnetic part of the fastening element holds the back cover of the book closed unless the back cover of the book is opened forcibly enough to overcome the magnetic force (abstract; figure 1; claim 1).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to apply How to Make a DIY Book Clock’s method of making a book clock to a book having the modular textbook design with magnetic spine disclosed by Nelson. The reason for doing so would have been to make a book clock with an easy open close design as taught Nelson, such that a Book would tell time and taught by DIY.

With regard to claim 2 DIY Book Clock and Nelson teach the system of Claim 1, wherein the fastening element is substantially entirely ferromagnetic (claim 1).



With regard to claim 4 DIY Book Clock and Nelson teach the system of Claim 1, wherein the fastening element comprises a flexible ferromagnetic strip (12 figure 1; claim 1; abstract)

With regard to claim 5 DIY Book Clock and Nelson teach the system of Claim 1, wherein the fastening element assumes a U-shape about the clock movement (the binding of the book forms a U shape that encloses the clock movement; figure page 6 of DIY; figure 7 of Nelson).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11-15-21
/SEAN KAYES/Primary Examiner, Art Unit 2844